DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections 
Claim 11 is objected to because of the following informalities: 
Claim 11 is directed to a method performed by a communication node.  Accordingly the limitation directed to the communication device configuration has no patentable weight as it is not directed towards the method performed by the communication node of the preamble.  The limitation being “configures the communication device to: determine a transition time between an initiation time for the main radio and a device active time, wherein the device active time is during the node active time, determine a delay time from the receipt time to the initiation time, and initiate the main radio at the initiation time; and communicating with the main radio during the node active time”. 
Appropriate action required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites “determining the delay time at random”, however in claim 1 the delay time is determined “from the receipt time to the initiation time”, therefore contradicting the random time in claim 3.  It is unclear if the delay will be determined as disclosed in claim 1 or claim 3, rendering the claim indefinite. Similar rejection applies to claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-11, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merlin et al. (US 2014/0112229 A1, hereinafter “Merlin”).  
As to claim 1:
Merlin discloses a method performed by a communication device (station 202; Figs. 2, 7 and 15), the method comprising:  
(“AP 104 sends a wake-up page which is received by a low power receiver 228 of the STA 202”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: AP = communication node, low power receiver = wake up radio,  wake-up page = wake up signal, target wake up time = receipt time), wherein the wake up signal indicates a node active time for a main radio to begin communicating with the communication node (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the primary receiver 212 as the main radio and also interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio); 
determining a transition time between an initiation time for the main radio and a device active time, wherein the device active time is during the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210. Transmitter 210 transmits a Poll message, and the Access Point 104 subsequently provides data to the STA (e.g., BUs). Also, the primary receiver 212 now also receives beacons provided by the AP 104. Once awake, the STA may be operated in a power savings mode”; Fig. 15; [0170]; “the primary receiver can be activated before … activating the STA transmitter”; [0166] The examiner interprets the time from when the primary receiver 212 is awaken (i.e., initiation time) to the time the transmitter is activated (i.e., device active time) as a transition time.  In addition, the time when the receivers and transmitter are activated (i.e., device active time) is during the time when the primary receiver is also active (i.e., node active time)); 
determining a delay time from the receipt time to the initiation time (“The STA receives this activation signal or page at the target wake up time at block 1406b… the STA transitions the second receiver to an awake state based on the activation signal.”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets determining the delay to wait before activating the primary/second receiver as delay time from wake up time (i.e., receipt time) to the activation of the primary receiver (i.e., initiation time)); 
initiating the main radio at the initiation time (“the STA transitions the second receiver to an awake state based on the activation signal”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets awakening the primary receiver 212 after the delay as initiating the main radio as the initiation time); and 
communicating with the communication node using the main radio during the device active time (“If there is data to send, now knowing the STA is awake the AP sends the data to the STA and the STA receives the data from the AP. At block 1408a the AP transmits a second signal, e.g., a beacon (at the next normal periodic beacon time). At block 1412b the second signal, e.g., the beacon or other information, is received by the primary receiver of the STA”; [0169] “Also, the primary receiver 212 now also receives beacons provided by the AP 104”; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the low power receiver, primary receiver and transmitter all being active as “device active time”, this time begins when the transmitter 210 is activated after the primary receiver is activated).
As to claim 4:
Merlin further discloses wherein the node active time is a point in time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).  
As to claim 5:
Merlin further discloses extracting an indicator from the wake up signal; and retrieving the node active time from a data store based on the indicator (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).  
As to claim 6:
(“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating the node active time for a main radio).  
As to claim 7:
Merlin further discloses wherein the main radio is asleep at the receipt time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time, primary receiver 212= main radio).  
As to claim 8:
Merlin further discloses wherein the wake up signal comprises the delay time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: certain delay = delay time).  
As to claim 9:
Merlin further discloses wherein the node active time is a period of time after the receipt time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time; primary receiver 212= main radio; the examiner interprets a time (after the delay which is after the target wake up time) when the primary receiver 212 is to be awaken as the node active time for a main radio).  
As to claim 10:
Merlin further discloses wherein the receipt time is at an end of the wake up signal (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time, primary receiver 212= main radio). 
As to claim 11:
Merlin discloses a method performed by a communication node (access point 104; Figs. 7 and 15), the method comprising:  
(“AP 104 sends a wake-up page which is received by a low power receiver 228 of the STA 202”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: AP = communication node, STA=communication device, low power receiver = wake up radio,  wake-up page = wake up signal, target wake up time = receipt time), wherein the wake up signal indicates a node active time for a main radio of the communication device to begin communicating with the communication node (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the primary receiver 212 as the main radio and also interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio), wherein the wake up signal configures the communication device (station 202; see Figs. 2, 7 and 15) to: 
determine a transition time between an initiation time for the main radio and a device active time, wherein the device active time is during the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210. Transmitter 210 transmits a Poll message, and the Access Point 104 subsequently provides data to the STA (e.g., BUs). Also, the primary receiver 212 now also receives beacons provided by the AP 104. Once awake, the STA may be operated in a power savings mode”; Fig. 15; [0170]; “the primary receiver can be activated before … activating the STA transmitter”; [0166] The examiner interprets the time from when the primary receiver 212 is awaken (i.e., initiation time) to the time the transmitter is activated (i.e., device active time) as a transition time.  In addition, the time when the receivers and transmitter are activated (i.e., device active time) is during the time when the primary receiver is also active (i.e., node active time)), 
determine a delay time from the receipt time to the initiation time (“The STA receives this activation signal or page at the target wake up time at block 1406b… the STA transitions the second receiver to an awake state based on the activation signal.”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets determining the delay to wait before activating the primary/second receiver as delay time from wake up time (i.e., receipt time) to the activation of the primary receiver (i.e., initiation time)), and 
initiate the main radio at the initiation time (“the STA transitions the second receiver to an awake state based on the activation signal”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets awakening the primary receiver 212 after the delay as initiating the main radio as the initiation time); and 
communicating with the main radio during the node active time (“If there is data to send, now knowing the STA is awake the AP sends the data to the STA and the STA receives the data from the AP. At block 1408a the AP transmits a second signal, e.g., a beacon (at the next normal periodic beacon time). At block 1412b the second signal, e.g., the beacon or other information, is received by the primary receiver of the STA”; [0169] “Also, the primary receiver 212 now also receives beacons provided by the AP 104”; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the low power receiver, primary receiver and transmitter all being active as “device active time”, this time begins when the transmitter 210 is activated after the primary receiver is activated).  
As to claim 14:
Merlin further discloses wherein the node active time is a point in time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).  
As to claim 15:
Merlin further discloses wherein the wake up signal configures the communication device to: extract an indicator from the wake up signal; and retrieve the node active time from a data store based on the indicator (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).
As to claim 16:
Merlin further discloses wherein the wake up signal comprises the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating the node active time for a main radio).  
 As to claim 17:
Merlin further discloses wherein the main radio is asleep at the receipt time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time, primary receiver 212= main radio).  
As to claim 18:
Merlin further discloses wherein the wake up signal comprises the delay time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: certain delay = delay time).
As to claim 19:
Merlin discloses a communication device (station 202; Figs. 2, 7 and 15), comprising: 
a receiver (receiver 212; Fig. 2) configured to receive a wake up signal at a wake up radio from a communication node at a receipt time (“AP 104 sends a wake-up page which is received by a low power receiver 228 of the STA 202”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: AP = communication node, low power receiver = wake up radio,  wake-up page = wake up signal, target wake up time = receipt time), wherein the wake up signal indicates a node active time for a main radio to begin communicating with the communication node (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the primary receiver 212 as the main radio and also interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio); and 
at least one processor (processor 204; Fig. 2), coupled to the receiver (receiver 212; see Fig. 2), configured to: 
(“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210. Transmitter 210 transmits a Poll message, and the Access Point 104 subsequently provides data to the STA (e.g., BUs). Also, the primary receiver 212 now also receives beacons provided by the AP 104. Once awake, the STA may be operated in a power savings mode”; Fig. 15; [0170]; “the primary receiver can be activated before … activating the STA transmitter”; [0166] The examiner interprets the time from when the primary receiver 212 is awaken (i.e., initiation time) to the time the transmitter is activated (i.e., device active time) as a transition time.  In addition, the time when the receivers and transmitter are activated (i.e., device active time) is during the time when the primary receiver is also active (i.e., node active time));
determine a delay time from the receipt time to the initiation time (“The STA receives this activation signal or page at the target wake up time at block 1406b… the STA transitions the second receiver to an awake state based on the activation signal.”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets determining the delay to wait before activating the primary/second receiver as delay time from wake up time (i.e., receipt time) to the activation of the primary receiver (i.e., initiation time)); 
initiate the main radio at the initiation time (“the STA transitions the second receiver to an awake state based on the activation signal”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets awakening the primary receiver 212 after the delay as initiating the main radio as the initiation time); and 
communicate with the communication node using the main radio during the device active time (“If there is data to send, now knowing the STA is awake the AP sends the data to the STA and the STA receives the data from the AP. At block 1408a the AP transmits a second signal, e.g., a beacon (at the next normal periodic beacon time). At block 1412b the second signal, e.g., the beacon or other information, is received by the primary receiver of the STA”; [0169] “Also, the primary receiver 212 now also receives beacons provided by the AP 104”; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the low power receiver, primary receiver and transmitter all being active as “device active time”, this time begins when the transmitter 210 is activated after the primary receiver is activated).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin (US 2014/0112229 A1) in view of Westcott et al. (US 2010/0279745 A1, hereinafter “Westcott”).
As to claim 2:
Merlin discloses the invention set forth above, but does not explicitly disclose wherein the node active time is a window of time.  
	However, Westcott discloses wherein the node active time is a window of time (“active wake mode for a pre-determined wake period”; [0008]; [0043]; [0045]; [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Westcott into Merlin’s system/method as it would allow the node active time to be a window of time.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).
As to claim 3:
Merlin discloses the invention set forth above, but does not explicitly disclose determining the delay time at random.    
However, Westcott discloses determining the delay time at random (“a random delay time period”; [0007]-[0008]; [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Westcott into Merlin’s system/method as it would allow determining the delay time at random.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).
As to claim 12:
Merlin discloses the invention set forth above, but does not explicitly disclose wherein the node active time is a window of time.  
(“active wake mode for a pre-determined wake period”; [0008]; [0043]; [0045]; [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Westcott into Merlin’s system/method as it would allow the node active time to be a window of time.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).
As to claim 13:
Merlin discloses the invention set forth above, but does not explicitly disclose wherein the wake up signal configures the communication device to determine the delay time at random.     
However, Westcott discloses wherein the wake up signal configures the communication device to determine the delay time at random (“a random delay time period”; [0007]-[0008]; [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Westcott into Merlin’s system/method as it would allow wherein the wake up signal configures the communication device to determine the delay time at random.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).
As to claim 20:
Merlin discloses the invention set forth above, but does not explicitly disclose wherein the node active time is a window of time.  
(“active wake mode for a pre-determined wake period”; [0008]; [0043]; [0045]; [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Westcott into Merlin’s system/method as it would allow the node active time to be a window of time.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476